FRANK, Acting Chief Judge.
Michael Colleton appeals from a departure sentence composed of two concurrent five year prison terms imposed upon him following the revocation of his probation for two separate counts of possession of cocaine and one count of carrying a concealed firearm. We find it was error for the trial court to depart from the guidelines based upon “the timing, rapid succession, and number of violations of supervision.” Each of the foregoing reasons for departure has been rejected by the supreme court. Williams v. State, 594 So.2d 273 (Fla.1992); State v. Simpson, 554 So.2d 506 (Fla.1989). Upon revoking probation, the trial court is confined to a single cell increase for each violation. Williams. The state contends that Colleton committed four violations of probation thus rendering the error harmless because his five year sentences represent a four cell enhancement from the original guidelines cell. We reject the state’s view. The record describes only three violations; thus we deem the error harmful. See Friedly v. State, 616 So.2d 120 (Fla. 2d DCA 1993).
Reversed and remanded for resentencing within the guidelines.
ALTENBERND and BLUE, JJ., concur.